Citation Nr: 0940778	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity numbness and tingling, to include as secondary to 
service-connected back condition.

2.  Entitlement to service connection for left upper 
extremity numbness and tingling, to include as secondary to 
service-connected cervical spine condition. 

3.  Entitlement to an initial disability evaluation in excess 
of ten percent for service-connected status post left knee 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran provided testimony at an August 2009 
videoconference hearing before the undersigned.  A transcript 
of the proceeding is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran has identified medical records that are pertinent to 
the claims which are not associated with record.  
Specifically, at the August 2009 hearing, the Veteran 
testified that he has been diagnosed with neuropathy of the 
left lower extremity by his private neurologist, Dr. P.A.  
Therefore, on remand, the RO should obtain those medical 
records identified by the Veteran and associate them with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Veteran contends that his current left upper and lower 
extremity numbness and tingling is the result of his service, 
as well as his service-connected back and neck conditions.  
Service connection is in effect for degenerative joint 
disease of the lumbosacral spine and degenerative joint 
disease of the cervical spine.  


Post-service VA outpatient treatment records dated in 
September 2005 include an abnormal EMG study which 
demonstrated bilateral ulnar neuropathies that are non-
localizing, with features of axon loss.  There were also 
upper extremity sensory responses that are low amplitude, 
suggesting an upper extremity sensory polyneuropathy.  In a 
late September 2005 VA outpatient treatment record, the 
physician reported a neurological problem in the form of an 
upper extremity polyneuropathy.  A December 2005 VA 
outpatient treatment record indicated neuropathy of the 
Veteran's left foot.  An August 2006 VA outpatient treatment 
record indicates that the Veteran reported a decrease in 
sensation of his left foot.  The physician indicated that the 
Veteran has chronic low back pain likely secondary to 
degenerative disc disease with symptoms of radiculopathy of 
his left lower extremity.  In a December 2006 private 
treatment records, Dr. R.W. noted the Veteran's low back pain 
radiating to his left buttock, leg and foot, diagnosing the 
Veteran with lumbosacral radiculitis and degenerative disc 
disease.  In a January 2007 private treatment record, Dr. 
R.W. reviewed a May 2006 MRI and diagnosed the Veteran with 
left S1 radiculopathy secondary to degenerative disc disease.  

The Veteran was afforded a VA examination in January 2008; 
however, the Board finds that another examination is 
necessary.  On neurological examination, there were no 
abnormal findings of the Veteran's peripheral nerves.  
Neurological examination of the upper and lower extremities 
showed motor function and sensory function within normal 
limits.  The examiner indicated that she did not review the 
Veteran's medical records, but offered an opinion that there 
is no diagnosis of neuropathy of the Veteran's left upper 
extremity or his left lower extremity because there is no 
pathology to render a diagnosis.

As detailed above, the evidence of record demonstrates 
abnormal EMG studies and a finding of a neurological problem 
in the form of an upper extremity polyneuropathy, as well as 
symptoms of radiculopathy of the Veteran's left lower 
extremity.  Furthermore, subsequent private treatment records 
indicate a diagnosis of lumbosacral radiculitis and 
degenerative disc disease.  Finally, a January 2007 private 
treatment record indicates a diagnosis of left S1 
radiculopathy secondary to degenerative disc disease.  
Further examination is warranted, as the January 2008 
examiner provided an opinion without the benefit of reviewing 
the objective medical evidence of record. 

Given the above, a VA examination should be conducted to 
clarify the current nature and likely etiology of any left 
upper and lower extremity numbness and tingling disability 
and whether it is related to his service-connected neck and 
back conditions.  38 C.F.R. § 3.159(c)(4).  

The examination conducted on remand should also include 
sufficient findings and an opinion as to whether the claimed 
conditions are aggravated by the service-connected back and 
neck disabilities.  A claimant is entitled to service 
connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995); 38 C.F.R. §  3.310.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  Reaching this 
determination requires a precise comparison between the 
baseline level and alleged post-aggravation levels of 
severity of the nonservice- connected disease or injury.  See 
Notice, 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

In that regard, the Veteran has not received appropriate 
notice as to the claims of service connection on a secondary 
basis.  Appropriate notice must be provided on remand.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Regarding the Veteran's service-connected left knee, during 
the August 2009 videoconference hearing before the Board, the 
Veteran testified that he has had private medical treatment 
for his service-connected left knee in the last year.  
Specifically, the Veteran testified that his private 
orthopedic Tri-Care doctor recommended that he receive 
cortisone injections in his left knee.  The Veteran testified 
that he last sought treatment from his private orthopedic 
doctor in January 2009.  He further indicated that he 
experiences instability of his knee, specifically, his knee 
gives out constantly when he attempts to climb stairs.   

The most recent private orthopedic outpatient treatment 
records included in the claims file are dated in February 
2008 and the last time the Veteran was afforded a VA 
examination was in January 2008.  Because the Veteran has 
testified that his left knee disability has increased in 
severity since the last VA examination, including 
experiencing instability and there is additional medical 
evidence that needs to be obtained in conjunction with this 
appeal, the Board finds a remand is necessary in order to 
obtain a current assessment of the Veteran's service-
connected left knee disability.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
left lower extremity numbness and 
tingling, to include as secondary to 
service-connected back condition and claim 
of entitlement to service connection for 
left upper extremity numbness and 
tingling, to include as secondary to 
service-connected cervical spine 
condition.

2.  The RO/AMC should contact the Veteran 
in order to obtain the names and addresses 
of all medical care providers who have 
treated him for complaints related to his 
claims of left upper and lower extremity 
numbness and tingling, including the 
Veteran's private neurologist, Dr. P.A.  
The RO/AMC should also contact the Veteran 
in order to obtain the names and addresses 
of all medical care providers who have 
treated him for complaints related to his 
left knee since February 2008.  The RO/AMC 
should then obtain and associate those 
records with the claims file.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any numbness or tingling 
affecting the Veteran's left upper and 
lower extremities.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service VA 
outpatient treatment records and private 
treatment records, and the  January 2008 
VA examination.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a) Does the evidence of record show that 
the Veteran currently has a left lower 
extremity disability manifested by numbness 
and tingling, to include neuropathy or 
radiculopathy?  If the answer is yes, 

(b) Is it at least as likely as not that 
any currently diagnosed left lower 
extremity disability is causally related to 
service?  

(c) If not related to service, is it at 
least as likely as not that any current 
left lower extremity disability is 
proximately due to or the result of the 
Veteran's service-connected degenerative 
joint disease of the lumbosacral spine?  If 
the answer is no, 

d) Is it at least as likely as not that any 
currently diagnosed left lower extremity 
disability was aggravated (made worse) by 
the service-connected back disability?  If 
the examiner concludes that aggravation 
occurred, the examiner must identify the 
degree of aggravation above and beyond the 
baseline level of severity of the 
nonservice-connected disability.  

(e) Does the evidence of record show that 
the Veteran currently has a left upper 
extremity disability manifested by numbness 
and tingling, to include neuropathy or 
radiculopathy?  If the answer is yes, 

(f) Is it at least as likely as not that 
any currently diagnosed left upper 
extremity disability is causally related to 
service?  

(g) If not related to service, is it at 
least as likely as not that any current 
left upper extremity disability is 
proximately due to or the result of the 
Veteran's service-connected degenerative 
joint disease of the cervical spine?  If 
the answer is no, 

(h) Is it at least as likely as not that 
any currently diagnosed left upper 
extremity disability was aggravated (made 
worse) by the service-connected cervical 
disability?  If the examiner concludes that 
aggravation occurred, the examiner must 
identify the degree of aggravation above 
and beyond the baseline level of severity 
of the nonservice-connected disability.  

A rationale for all opinions expressed 
should be provided.  

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current level of his left knee impairment.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated tests 
and studies (including range of motion) 
should be conducted and all findings 
should be described in detail.  

The examiner should indicate whether there 
is any evidence of subluxation, lateral 
instability, "locking," or effusion into 
the joint and, if so, describe the 
severity of any such symptoms.

5.  Thereafter, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


